DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-12 and 14 have been considered but are moot in view of a new ground of rejection. Thus, the rejection of claims 1-4, 7-12 under 35 U.S.C. § 103 as being unpatentable over Cho in view of Obrovac and Funada et al (US 2013/0034759 A1), hereinafter “Funada”, been withdrawn; the rejection of Claims 5 and 6 under 35 U.S.C. § 103 as being unpatentable over Cho, Obrovac, and Funada as applied to claim 2, above, and further in view of Kang has been withdrawn; and, the rejection of claim 14 under 35 U.S.C. § 103 as being unpatentable over Cho, Obrovac, and Funada as applied to claim 1, above, and further in view of Uchida has been withdrawn.

(Previous) DETAILED ACTION
Response to Amendment	
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn. Thus, the rejection of claims 1-4, 7-12 under 35 U.S.C. § 103 as being unpatentable withdrawn in view of Applicants’ Amendment.; and, the rejection of claim 14 under 35 U.S.C. § 103 as being unpatentable over Cho, Obrovac, and Funada as applied to claim 1, above, and further in view of Uchida has been withdrawn in view of Applicants’ Applicant.

(New) DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

Claims 1 and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over unpatentable over Cho et al. (US 2005/0244715) (hereafter “Cho”) in view of Obrovac et al. (US 2007/0020522)(hereafter “Obrovac” in view of Funada et al (US 2013/0034759 A1)(hereinafter “Funada”), and further in view of Tsukamoto (US 6,761,744).
Claim 1:	Cho teaches a lithium secondary battery negative electrode manufacturing method comprising:
dispersing a lithium metal powder and a binder in a dispersion medium to prepare a lithium dispersion, in this case lithium metal powder is added to a solvent (paragraphs [0016] and [0018]) with a binder (paragraph [0025]);
coating the lithium dispersion on one side of a transfer film to form a coating layer of the lithium metal powder, in this case the lithium metal composition is coated on a polyethylene ethylene polymer film (paragraph [0049]); and 
bringing the coating layer of the lithium metal powder into contact with a negative electrode active material layer of the negative electrode, in this case 
Cho is silent as to when the rolling step is executed. 
However, Obrovac teaches affixing lithium metal powder with rolling, in this case calendaring (paragraph [0080]). 
One with ordinary skill in the art would understand that following the step of bringing the lithium metal powder into contact with the negative electrode with a rolling or calendaring step would achieve the predictable result of adhering the lithium powder to the electrode (paragraph [0080]; KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007); see also MPEP § 2143 I.). 
Therefore, it would have been obvious to have performed the rolling step after bringing the lithium metal powder into contact with the negative electrode in order to achieve the predictable result of adhering the lithium powder to the electrode.
Neither Cho nor Obrovac teaches that the rolling step is conducted under an inert gas atmosphere. However, Funada teaches performing operations on metal powders in inert gas atmospheres in order to prevent oxidation (paragraph [0070]). 
One with ordinary skill in the art would understand to perform the rolling step of the lithium metal powder in such an inert gas atmosphere in order to prevent the lithium powder from oxidizing (paragraph [0070]), thus preventing loss of available active material and avoiding degradation of negative electrode performance.

The Cho et al. does not disclose that the negative electrode active material comprises a metalloid oxide (i.e. TiO), but does not disclose that the composite formed is a composite of the lithium metal and the metalloid oxide, and wherein the metalloid oxide is SiO.
Tsukamoto et al. disclose bringing a coating layer of lithium metal into contact with a negative electrode active material layer of the negative electrode, followed by rolling in an inert gas atmosphere (Tsukamoto et al disclose a vacuum which has been construed as an inert condition) to form a composite of lithium metal and negative electrode active material of the negative electrode active material layer, wherein composite formed is a composite of the lithium metal and the metalloid oxide, and wherein the metalloid oxide is SiO (abstract and col. 3: 3-43). See also entire document.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Cho et al. by incorporating the SiO metalloid oxide of Tsukamoto et al.
One having ordinary skill in the art would have been motivated to make the modification to provide a method that would have reduced the irreversible capacity of a rechargeable battery, in particular lithium ion batteries, thus increasing the battery’s overall energy storage capacity (col. 1: 10-13).
Claim 7:	The rejection of claim 7 is as set forth above in claim 1 wherein Cho further teaches that the lithium dispersion includes the lithium metal powder and the binder in a weight ratio of 70:30 to 95:5 in this case the amount of lithium metal in the composition is preferably 3 to 20 parts by weight based on 100 parts by weight solvent (paragraph [0022]) and the amount of binder is 1 to 20 parts by weight based on the solvent (paragraph [0025]) which results in a lithium powder to binder weight ratio of 4.5:30 to 100:5. Applicant is reminded that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); see also MPEP § 2144.05). Therefore, one with ordinary skill in the art would understand that making the lithium powder to binder weight ratio to be between 70:30 to 100:5 would improve battery capacity and reduce dendrite formation (paragraph [0022]) as well as provide adequate viscosity (f 0025), thereby facilitating improved battery operation and ease of electrode material coating. 
Therefore, it would have been obvious to have made the lithium powder to binder weight ratio to be between 70:30 to 100:5 in order to facilitate improved battery operation and ease of electrode material coating.
Claim 8:	The rejection is claim 8 is as set forth above in claim 1.
Cho does not teach that dispersion medium is included in an amount of 10 wt% to 40 wt%. However, Cho does teach that the amount of lithium metal powder 
 One with ordinary skill in the art would understand to adjust the amount of solvent relative to the lithium metal powder and binder in order to provide both the desired amount of lithium powder to the layer and viscosity in order to facilitate ease of electrode manufacture. 
Therefore, it would have been obvious to have made the amount of dispersion medium to be 10 wt% to 40 wt% in order to facilitate ease of electrode manufacture.
Claim 9:	The rejection of claim 9 is as set forth above in claim 1 wherein Cho teaches that the binder comprises polyvinylidenefluoride, polyvinylidene fluoride-co-hexafluoro propylene, and styrene butadiene rubber (paragraph [0025]).
Claim 10:	The rejection of claim 10 is as set forth above in claim 1 wherein Cho further teaches that the dispersion medium is acetone, tetrahydrofuran, acetonitrile, and dimethyl formamide (paragraphs [0023] and [0044]).
Claim 11:	The rejection of claim 11 is as set forth above in claim 1 wherein Cho further teaches that the transfer film is a polyolefin, in this case polyethylene or polypropylene (paragraphs [0037] and [0049]). 
Claim 12:	The rejection of claim 12 is as set forth above in claim 1 wherein Cho further teaches that the coating is carried out by spray drying, in this case spray coating (paragraph [0018]) and drying (paragraph [0023]-[0024]).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over unpatentable over Cho et al. (US 2005/0244715) (hereafter “Cho”) in view of Obrovac et al. (US 2007/0020522)(hereafter “Obrovac” in view of Funada et al (US 2013/0034759 A1)(hereinafter “Funada”), and further in view of Tsukamoto (US 6,761,744) as applied to claim 1 above, and further in view of Kang et al. (US 2014/0154576 (hereafter “Kang”).
Cho et al., Obravac et al., Funada et al., and Tsukamoto et al. are as applied, argued, and disclosed above, and incorporated herein. 
Claim 5:	 Cho does not teach the amorphous carbon layer. 
However, Kang teaches an amorphous carbon layer disposed on a (semi) metal oxide (paragraphs [0007], [0012], [0020] and [0040]
One with ordinary skill in the art would realize that including such an amorphous carbon layer would increase the negative electrode’s electrical conductivity, thus facilitating improved electrode operation (f 0009-0011). 
Therefore, it would have been obvious to have disposed an amorphous carbon layer onto the metalloid oxide in order to facilitate improved electrode operation.
Claim 6:	 Cho does not teach that the metalloid oxide includes a conductive material. 
However, Kang teaches that the metalloid oxide includes a conductive material therein, in this case the (semi) metal oxide is mixed with a conductive agent (paragraph [0010]-[0012] and [0040]). 
.

8.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over unpatentable over Cho et al. (US 2005/0244715) (hereafter “Cho”) in view of Obrovac et al. (US 2007/0020522)(hereafter “Obrovac” in view of Funada et al (US 2013/0034759 A1)(hereinafter “Funada”), and further in view of Tsukamoto (US 6,761,744) as applied to claim 1 above, and further in view of Uchida et al. (US 2014/0079872)(hereafter :Uchida”).
Cho et al., Obravac et al., Funada et al., and Tsukamoto et al. are as applied, argued, and disclosed above, and incorporated herein. 
	Claim 14:	Cho does not teach the pressing speed. 
However, Uchida teaches an electrode manufacturing method comprising applying a powder coating to a substrate (paragraph [0058]; Fig. 3) at a pressing speed of 0.3 m/s to 2 m/s, in this case the coating rate resulting from moving the substrate through the coaters and rollers is 30 m/min (= 0.5 m/s) to 60 m/min (= 1 m/s) (f 0061). 
One with ordinary skill in the art would understand that feeding the negative electrode through the rollers at this rate would yield the predictable result of adhering the coating layer to the negative electrode active material (KSR Int’l Co. v. Teleflex 
Therefore, it would have been obvious to have made the pressing speed to be 0.3 m/s to 2 m/s in order to yield the predictable result of adhering the coating layer to the negative electrode active material.

Examiner Correspondence
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290.  The examiner can normally be reached on 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 




/Thomas H. Parsons/Examiner, Art Unit 1729    

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729